                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION

__________________________________________

STEPHEN MAYES,                               :

       Plaintiff,                            :

v.                                           :       Civil Action No.: 1:19cv-00146(GNS)

SIG SAUER, INC.,                             :

       Defendant.                            :

___________________________________:

                                   NOTICE OF SERVICE

       Plaintiff Stephen Mayes hereby gives notice to the Court and the parties that he served

his Federal Rule of Civil Procedure 26(a)(1) Disclosures on all counsel of record by e-mail this

18th day of February 2020.

                                        s/_________________________________
                                        Mike Breen
                                        MIKE BREEN, ATTORNEY AT LAW, P.S.C.
                                        870 Fairview Ave., Suite 5
                                        P O Box 3310
                                        Bowling Green, KY 42102-3310
                                        Telephone: (270) 782-3030
                                        Facsimile: (270) 782-3855
                                        mike@mikebreen.com


                                        s/_____________________________
                                        Jeffrey S. Bagnell
                                        Attorney at Law (admitted Pro Hac Vice)
                                        55 Greens Farms Road, Suite 200-60
                                        Westport, CT 06880
                                        Telephone: (203) 984-8820
                                        jbagnell@bagnell-law.com




                                                 1
                                CERTIFICATE OF SERVICE

        I hereby certify that on this date, I electronically filed the foregoing document with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
the following:

Brian Keith Gibson
Littleton Park Joyce Ughetta & Kelly LLP
4 Manhattanville Road, Suite 202
Purchase, NY 10577
Email: keith.gibson@littletonpark.com

Gregory P. Parsons
Stites & Harbison, PLLC - Lexington
250 W. Main Street, Suite 2300
Lexington, KY 40507-9144
859-226-2314
Fax: 859-253-9144
Email: gparsons@stites.com

Marshall R. Hixson
Stites & Harbison, PLLC - Lexington
250 W. Main Street, Suite 2300
Lexington, KY 40507-9144
859-226-2330
Fax: 859-253-9144
Email: mhixson@stites.com

Robert L. Joyce
Littleton Park Joyce Ughetta & Kelly LLP
4 Manhattanville Road, Suite 202
Purchase, NY 10577
914-417-3400
Fax: 914-417-3401
Email: robert.joyce@littletonpark.com

Robert J. Kelly
Littleton Park Joyce Ughetta & Kelly, LLP - New Jersey
141 West Front Street, Suite 120
Red Bank, NJ 07701


                                                2
Email: robert.kelly@littletonpark.com



      This February 18, 2020.

                                        ______ /s/____________________
                                        Jeffrey S. Bagnell




                                          3
